                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

 SY-BRON L. PINKSTON,

                      Plaintiff,

                     v.                           CAUSE NO.: 1:19-CV-358-WCL-SLC

 DAVID GLADIEUX, et al.,


                     Defendants.

                                   OPINION AND ORDER

       Sy-Bron L. Pinkston, a prisoner without a lawyer, filed a complaint (ECF 1)

against Sheriff David Gladieux, Jail Commander Alan Cook, Sgt. Scott Sanderson,

Correctional Officer Joshua Garamater, and Disciplinary Correctional Officer Penny

Lake. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       On August 17, 2017, Pinkston was released from his cell at the Allen County Jail

to retrieve his commissary order. Once released, he informed Officer Taylor that he was

afraid to go back to his cell because another inmate in the cell, Kyle Chandler, is a white
supremacist. Pinkston is black, and Chandler had previously warned the guards not to

put blacks in his cell. Pinkston had just been separated from Chandler on August 4,

2017, and yet they had again been placed in the same cell. While calmly discussing this

matter with Sgt. Scott Sanderson and Correction Officer Joshua Garamater, Sgt.

Sanderson grabbed Pinkston’s arm and took Pinkston to the ground. Officer Garamater,

Sgt. Sanderson, and Officer Taylor pinned Pinkston to the ground with their weight.

The officers then continued to punch Pinkston, even though he was not resisting. He

was also being choked by Sgt. Sanderson. Eventually he was placed in handcuffs. While

cuffed, Officer Garamater told Pinkston to shut up and rammed his head into a sharp

corner of a door frame. After assessment by a nurse, Pinkston was taken to the hospital,

where he received stitches.

       The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009).

Several factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used, and

the extent of the injury suffered by the prisoner. Id. Giving Pinkston the inferences to

which he is entitled at this stage of the case, the court finds that Pinkston has stated an

excessive force claim against Sgt. Sanderson and Officer Garamater for attacking him on

August 17, 2017.

       When Pinkston was returned to the jail, he was again placed in a cell with Kyle

Chandler. He complained constantly, and on August 24, 2017, while still sharing a cell


                                             2
with Chandler, Chandler punched Pinkston in the face. After that incident, Pinkston

and Chandler were finally separated. The Eighth Amendment imposes a duty on prison

officials “to take reasonable measures to guarantee the safety of inmates.” Farmer v.

Brennan, 511 U.S. 825, 832 (1994). “[P]rison officials have a duty to protect prisoners

from violence at the hands of other prisoners.” Id. at 833. “[I]n order to state a section

1983 claim against prison officials for failure to protect, [a plaintiff] must establish: (1)

that he was incarcerated under conditions posing a substantial risk of serious harm and

(2) that the defendants acted with deliberate indifference to his health or safety. Santiago

v. Walls, 599 F.3d 749, 756 (7th Cir. 2010). Here, Pinkston does not indicate who decided

to place him back in the cell with Chandler following his return to the county jail, and –

although he indicates that he complained constantly - he does not indicate to whom he

complained. He has not stated a claim of deliberate indifference against any of the

defendants named in the complaint.

       Pinkston has also sued Penny Lake, the chairperson of the disciplinary board.

Pinkston alleges that, due to the incident with the officers, Lake gave him sixty days in

segregation. The Constitution does not create a due process liberty interest in avoiding

transfer within a correctional facility or remaining in the general prison population. See

Wilkinson v. Austin, 545 U.S. 209, 222 (2005); Sandin v. Conner, 515 U.S. 472 (1995).

Instead, an inmate will be entitled to due process protections only when the more

restrictive conditions pose an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. After Sandin,

inmates have no liberty interest in avoiding short-term transfer to segregation for


                                               3
administrative, protective, or investigative purposes, even when they are subjected to

harsher conditions as a result. See, e.g., Townsend v. Fuchs, 522 F.3d 765, 766 (7th Cir.

2008); Lekas v. Briley, 405 F.3d 602, 608-09 (7th Cir. 2005). However, placement in long-

term segregation approaching a year or more can implicate a liberty interest, requiring

further inquiry into whether the conditions of confinement impose an atypical,

significant hardship. See Marion v. Columbia Corr. Inst., 559 F.3d 693, 698-99 (7th Cir.

2009) (determination of whether 240 days in segregation imposed an atypical,

significant hardship could not be made at the pleading stage). Here, Pinkston was

placed in segregation for only sixty days following the incident. This is not an atypical

and significant hardship, and he cannot proceed against Penny Lake.

       Lastly, Pinkston has sued Sheriff David Gladieux and Jail Commander Alan

Cook, but he has not alleged facts to suggest that either of them were personally

involved in the incidents he describes in his complaint. Neither Sheriff Gladieux nor Jail

Commander Cook are liable just because they are in charge of the jail. “§ 1983 lawsuits

against individuals require personal involvement in the alleged constitutional

deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir.

2003) (citations omitted). “[P]ublic employees are responsible for their own misdeeds

but not for anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009); see also

Moore v. State of Indiana, 999 F.2d 1125, 1129 (7th Cir. 1993) (noting the doctrine of

respondeat superior has no application to § 1983 actions). Therefore, Pinkston may not

proceed against Sheriff Gladieux or Jail Commander Cook.

       For these reasons, the court:


                                              4
      (1) GRANTS Sy-Bron L. Pinkston leave to proceed against Sgt. Scott Sanderson

and Correctional Officer Joshua Garamater in their individual capacities for

compensatory and punitive damages for using excessive force against him when they

attacked Pinkston on August 17, 2017, in violation of the Eighth Amendment;

      (2) DISMISSES Sheriff David Gladieux, Jail Commander Alan Cook, and

Disciplinary Correction Officer Penny Lake;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sgt. Scott Sanderson and Correction Officer Joshua Garamater at the Allen

County Sheriff’s Department with a copy of this order and the complaint (ECF 1) as

required by 28 U.S.C. § 1915(d);

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Sgt. Scott Sanderson and

Correction Officer Joshua Garamater respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has

been granted leave to proceed in this screening order.

      SO ORDERED on September 9, 2019.

                                                s/William C. Lee
                                                JUDGE WILLIAM C. LEE
                                                UNITED STATES DISTRICT COURT




                                            5
